DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement (IDS)
2.	The information disclosure statement (IDS) submitted on 04 March 2022 is being considered by the examiner.
3.	Claims 21-40 are pending.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,197,254 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21-40 of the application encompass the claimed invention in US 11,197,254 B2.
Application claim 21:
    A method for autonomous time synchronized handover from a source cell of a radio access network (RAN) to a target cell of the RAN, the method comprising:
    selecting, by a user equipment (UE), the target cell of the RAN for receiving an uplink transmission from the UE;
    receiving, by the UE, a precise time reference broadcast by the target cell, the precise time reference indicating an elapsed time from a predetermined epoch;
    deriving, by the UE, an uplink timing adjustment based at least in part on the precise time reference, the uplink timing adjusting establishing uplink communication synchronization with the target cell; and
    transmitting, by the UE, the uplink transmission in accordance with the derived uplink timing adjustment.
US 11,197,254 B2-claim 1:
    A method, performed by a user equipment (UE), for autonomous uplink synchronization with a target cell in a radio access network (RAN), the method comprising:


    receiving, by the UE, a second precise time reference from the target cell of the RAN, the second precise time reference indicating a second elapsed time from the predetermined epoch; and
   deriving, by the UE, a second uplink timing adjustment that establishes uplink synchronization with the target cell, the second uplink timing adjustment derived from the first and second precise time references and the first uplink timing adjustment (claim 1).
    Performing an uplink data transmission form the UE to the target cell with the uplink data transmission advanced according to the second uplink timing adjustment.


Allowable Subject Matter
6.	Claims 21-40 would be allowable if a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) be used to overcome the rejection based on nonstatutory double patenting in this office action.
7.	The closest prior art made of record: SON (US 2019/0037559 A1) discloses method adjust uplink transmission timing comprises step of receiving, at the UE, a first time reference from a first cell of the RAN, the first time reference indicating a first elapsed time form the predetermined epoch, determining a first uplink adjustment for use with the first cell, receiving, at the UE, a second time reference from a target cell of the RAN, the second time reference indicating a second elapsed time from the predetermined epoch; and deriving, by the UE, a second uplink timing adjusting for use with the second cell.  See figure 4.
	SON fails to disclose or fairly suggests in combination “deriving, by the UE, an uplink timing adjustment based at least in part on the precise time reference, the uplink timing adjustment establishing uplink communication synchronization with the target cell.”


    PNG
    media_image1.png
    750
    577
    media_image1.png
    Greyscale


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135. The examiner can normally be reached 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412